United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1510
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Israel Chacon-Vega,                     * Western District of Arkansas.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: January 31, 2008
                                Filed: February 6, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Israel Chacon-Vega, a federal inmate incarcerated in Pennsylvania, appeals the
judgment of the district court denying his “Petition for a Waiver” of a $1,000 fine
imposed as part of the sentence he received in 2005 upon pleading guilty to an
immigration offense. Because he did not directly appeal his 2005 sentence, it is now
final and non-appealable.

       After careful review of the record and considering all plausible constructions
of Chacon-Vega’s petition, we conclude that the district court lacked jurisdiction to
rule on it. See Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004) (pro se complaint
should be given liberal construction); Thomas v. Basham, 931 F.3d 521, 523 (8th Cir.
1991) (“jurisdiction issues will be raised sua sponte by a federal court when there is
an indication that jurisdiction is lacking”). First, only the government may bring a
petition to remit a fine under 18 U.S.C. § 3573. See United States v. Linker, 920 F.2d
1, 1-2 (7th Cir. 1990) (under current version of § 3573, defendant has no right to
request remission of fine). Further, a petition under 28 U.S.C. § 2241 challenging the
execution of a sentence must be filed in the district where the petitioner is
incarcerated. See Lee v. Wetzel, 244 F.3d 370, 373-74 (5th Cir. 2001) (“we have
firmly stated that the district of incarceration is the only district that has jurisdiction
to entertain a defendant’s § 2241 petition”); United States v. Leath, 711 F.2d 119, 120
(8th Cir. 1983) (case remanded to district court to dismiss for lack of jurisdiction
because petitioner, who was challenging execution of his sentence under § 2241, did
not file action in district where he was confined); cf. Matheny v. Morrison, 307 F.3d
709, 711-12 (8th Cir. 2002) (where petitioners correctly framed claims regarding fine
payment schedules as § 2241 claims and brought them in district where petitioners
were incarcerated, district court erred in holding it did not have jurisdiction over such
claims). Finally, a challenge to the imposition of a fine is not cognizable in a 28
U.S.C. § 2255 proceeding. Cf. United States v. Bernard, 351 F.3d 360, 361 (8th Cir.
2003) (inmate cannot challenge restitution portion of his sentence using § 2255
because statute affords relief only to prisoners claiming right to be released from
custody).

      Accordingly, the judgment of the district court is vacated, and the case is
remanded to the district court with instructions to dismiss the petition without
prejudice.
                     ______________________________




                                            -2-